       Case 1:19-cv-06032-PAE-JLC Document 17 Filed 11/20/19 Page 1 of 2
                                         LAW OFFI CES OF
                              ANDREW P. SAULITIS P.C.
                                     40 WALL STREET
                                NEW YORK, NEW YORK 10005


                                       (212) 459-0900
                                     Fax(212)459-1826
                                      apslaw@msn.com

                                      November 20, 2019

VIAECF and
EngelmayerNYSDChambers(@ny d.uscourLs.g.ov

Hon. Paul A. Engelmayer
United States District Judge
40 Foley Square, Room 2201
New York, New York 10007

   Rogers v. Cafe belle.NYC, LLC & 280 Mulberry Realty LLC, No. 1: 19-cv-06032-PAE-JLC
                                 (S.D.N.Y. filed June 27, 2019)

Dear Judge Engelmayer:

        I have been recently engaged by defendant Cafebelle.NYC, LLC and am in the
process of arranging for engagement by co-defendant 280 Mulberry Realty LLC as well.
This is a case under the Americans with Disabilities Act against a pastry shop and its landlord.

        I have communicated with the attorney for plaintiff, Bradly G. Marks, Esq., and
this letter is written with Mr. Marks's consent including to the relief sought.

      Per your Order dated October 8, 2019 (ECF Doc. No. 15), a hearing on plaintiff's
motion for default judgment has been scheduled for November 21, 2019 at 2:30 p.m.

        Mr. Marks has consented to waive any default by the defendants and to extend
their time to respond to the complaint for 30 days. An appropriate st1pulation to this effect
will be submitted upon confirmation of my representation of the co-defendant ( or its
appearance by separate counsel if that be the case).

      Accordingly the parties request that the hearing be cancelled and that the case
proceed as outlined above, with a response to the complaint due December 20, 2019.
       Case 1:19-cv-06032-PAE-JLC Document 17 Filed 11/20/19 Page 2 of 2
Hon. Paul A. Engelmayer
November 20, 2019
Page2




                                      as;~
       We thank you for your consideration.




                                         Andrew P. Saulitis
APS/wp



Granted. The conference scheduled for November 21, 2019 is adjourned. The motion
pending at Docket 12 is denied as moot. Defendants' request for an extension of 30 days to
respond to the complaint is granted.

SO ORDERED.


                   PAULA. ENGEL
                   United States District Judge
